Citation Nr: 0002917	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-19 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the claimant's character of discharge constitutes a 
bar to Department of Veterans Affairs (VA) benefits.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The claimant had active service from May 1968 to March 1971.  
His character of service upon discharge was under other than 
honorable conditions.

This appeal arises from an August 1997 letter in which the VA 
Regional Office (RO) told the claimant that his character of 
service barred eligibility to VA benefits.


FINDINGS OF FACT

1.  The claimant had active service from May 1968 to March 
1971; he was discharged under other than honorable 
conditions.

2.  The DD-Form 214 shows that the time lost before normal 
expiration of term of service was 831 days.

3.  The claimant was not insane at the time that he began his 
unauthorized absences.

4.  There were no compelling circumstances to warrant the 
claimant's prolonged periods of absence without official 
leave (AWOL).


CONCLUSION OF LAW

The claimant's discharge from service was under other than 
honorable conditions and as such, his character of discharge 
is a bar to entitlement to VA benefits.  38 U.S.C.A. §§ 
101(2), 5303 (West 1991); 38 C.F.R. § 3.12 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant asserts that although he went AWOL while in 
service, his conduct should be excused because he had post-
traumatic stress disorder (PTSD) at that time.  Accordingly, 
he has the requisite character of discharge required for 
entitlement to VA benefits.  As in any case, the threshold 
question that must be resolved with regard to a claim of 
entitlement to VA benefits is whether the claimant has 
established eligibility.  Before becoming entitled to 
"status" as a claimant for VA benefits, an appellant has to 
first demonstrate by a preponderance of the evidence that he 
or she is a "veteran," or for the person upon whose military 
service the claim for VA benefits is predicated, "veteran" 
status is present.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991).  Only after predicate status is established does a 
claimant come under the aegis offered by Title 38 to 
"veterans."  Laruan v. West, 11 Vet. App. 80 (1998).  If the 
claimant does not submit the appropriate evidence, the claim 
fails due to the absence of legal merit or lack of 
entitlement under the law and must be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

A "veteran" is defined in title 38 U.S.C.A. § 101(2) as "a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  Id.  

If a former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2).

A discharge or release from service where the former service 
member was discharge by reason of the sentence of a general 
court-martial, by reason of being a deserter, or by reason of 
a discharge under other than honorable conditions issued as a 
result of being AWOL for a continuous period of at least 180 
days bars entitlement to benefits.  38 C.F.R. § 3.12(c)(2), 
(4), (6).  However, the aforementioned conditions will not 
bar payment of benefits if there are compelling circumstances 
to warrant the prolonged unauthorized absence or if it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  See generally 
38 C.F.R. § 3.12(b), (c)(6).  The former service members' 
length and character of service and reason for going AWOL 
will be considered in determining whether there are 
compelling circumstances to warrant the prolonged 
unauthorized absence.  38 C.F.R. § 3.12(c)(6)(i)(ii).

The evidence consists of two separate DD Form 214's.  The 
first DD Form 214 shows that the claimant was discharged from 
service in March 1969 and his character of discharge was 
honorable.  The document also shows that the claimant's 
awards included the National Defense Service Medal and 
Vietnam Service Medal.  

The second DD Form 214 shows that the claimant reenlisted 
into active service that same month, in March 1969, and was 
discharged in March 1971.  The character of discharge from 
service was under other than honorable conditions.  Even 
though the DD-214 shows that the claimant's awards included 
the Combat Infantry Badge, it also shows that the claimant's 
time lost before normal expiration of term of service was 413 
days lost under 10 U.S.C. § 972; 66 days from December 1, 
1969, to February 4, 1970; 54 days from March 12, 1970, to 
May 4, 1970; and 298 days from May 20, 1970 to March 9, 1971.  
The DD-Form 214 does not contain the claimant's signature but 
contains the signature of the authorizing officer.

A Request For Information report, received in January 1975, 
from the National Personnel Records Center (NPRC) confirms 
that the claimant had one period of service extending from 
May 1968 to March 1971 and his character of discharge was 
other than honorable.  It was noted that the claimant was not 
eligible for complete separation when discharged on March 28, 
1969.

After reviewing the pertinent evidence of record presented in 
this case, the Board finds that the claimant's character of 
discharge constitutes a bar to VA benefits.  The claimant's 
DD-214 reports and the January 1995 NPRC report show that he 
had one continuous period of active service extending from 
May 1968 to March 1971 and that in March 1971, he was 
separated from service with an other than honorable discharge 
after being AWOL 831 days,- 413 days lost under 
10 U.S.C. § 972; 66 days from December 1, 1969, to February 
4, 1970; 54 days from March 12, 1970, to May 4, 1970; and 298 
days from May 20, 1970 to March 9, 1971 .  In view of the 
foregoing evidence, the Board finds that the claimant's 
character of discharge from service, other than honorable 
conditions, is a bar to the receipt of VA benefits.  The 
claimant received the under other than honorable conditions 
discharge from service by reason of being AWOL for a 
continuous period of at least 180 days.  In this case, the 
record reflects that the service department has informed the 
VA and claimant that his discharge from service was under 
other than honorable conditions, and as such, non-qualifying 
for VA benefits.  Accordingly, the Board, unless otherwise 
provided, is bound by that determination.  See Laruan, v. 
West, 11 Vet. App. 80; see generally Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992).  

The Board recognizes that the bar to eligibility for VA 
benefits is inapplicable if there were compelling 
circumstances to warrant the prolonged unauthorized absence 
or if the former service member was insane at the time he 
began the absence.  38 U.S.C.A. § 5303 (a), (b); 38 C.F.R. § 
3.12(b), (c)(6).  Compelling circumstances include family 
emergencies or obligations, or similar types of obligations 
or duties owed to third parties.  38 C.F.R. § 3.12 
(c)(6)(ii).  In this case, the claimant has not alleged the 
presence of any compelling circumstances.  In fact, in his 
June 1997 letter, he stated that he went AWOL from Vietnam 
because he had lost faith and felt that he had given more 
than he should have.  Although he added that at that time he 
had family problems and that his brother was dying, the 
claimant has not presented any evidence to support those 
assertions.  The Board further acknowledges that even when 
assuming the claimant participated in combat prior to his 
extended period of being AWOL, the extended period of being 
AWOL bars entitlement to VA benefits. 

The claimant also argues that he currently has PTSD and had 
the disorder while in service.  VA outpatient treatment 
reports dated in June 1997 indicate that the claimant was 
examined for PTSD but a diagnosis was not recorded.  In this 
regard, the statute authorizes the allowing of benefits where 
a party has received an other than honorable character 
discharge, "if it is established to the satisfaction of the 
Secretary that, at the time of the commission of an offense 
leading to a person's . . . discharge, . . . that person was 
insane.  See 38 U.S.C.A. § 5303(b); Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Cropper v. Brown, 6 Vet. 
App. 450, 453 (1994); 38 C.F.R. § 3.54(a) (1999).  An insane 
person is one who, while not mentally defective or 
constitutionally psychopathic, . . . exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  Struck, 9 Vet. App. at 152.  The insanity 
must only exist at the time of the commission of the offense 
leading to a person's discharge; there need not be a causal 
connection between the insanity and misconduct.  Id.

The Board recognizes that VA medical reports indicate that 
the claimant complained of symptoms associated with PTSD and 
was examined for the disorder.  Nevertheless, in spite of 
this evidence, the record does not show that a diagnosis of 
PTSD has been made and moreover, it does not show that he was 
insane at the time of going AWOL.  In June 1997 the claimant 
recalled going AWOL because of family concerns, difficulties 
with his military superiors, and his loss of faith.  In 
consideration of the foregoing, the Board finds that the 
record does not show that he was insane at that time.  The 
evidence also fails to show that the claimant went AWOL 
because of compelling circumstances.  There is no competent 
evidence to support the veteran's assertions, which were 
presented approximately twenty-six years post service.  As 
such, the under other than honorable condition character of 
discharge remains a bar to VA benefits.

Based of the foregoing evidence of record, the Board finds 
that the preponderance of the evidence fails to show that the 
claimant is entitled to "status" as a veteran for VA 
benefits.  The record shows that the claimant was released 
from service under other than honorable conditions, and as 
such, his character of discharge prohibits entitlement to VA 
benefits.  It is also noted that to the extent the claimant 
disagrees with actions associated with his character of 
discharge from active service, the disagreement must be 
addressed with the service department.  Sarmiento v. Brown, 7 
Vet. App. 80 (1994).  In this case the law is dispositive and 
as such, the appeal is denied for lack of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426.


ORDER

The claimant's character of the discharge from service is a 
bar to VA benefits; his appeal is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

